    Case 1:15-md-02657-FDS Document 2111 Filed 03/23/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



                                                   MDL NO. 1:15-md-2657-FDS
                                                   This document relates to:
IN RE: ZOFRAN® (ONDANSETRON)
                                                   All Actions
PRODUCTS LIABILITY LITIGATION




              PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                   MARCH 24, 2021 STATUS CONFERENCE

 1. Filings Update

 2. Discovery Update

 3. Update on case-specific fact sheet motions

 4. GSK’s Notice of Supplemental Authority in Support of Its Renewed Motion for Summary
    Judgment Based on Preemption (Dkt. 2107)

 5. Argument on GSK’s Motion for Summary Judgment Based on Plaintiffs’ Failure to
    Provide Admissible Causation Evidence as to Septal Defects and Other Heart Defects (Dkt.
    2084)
        Case 1:15-md-02657-FDS Document 2111 Filed 03/23/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 2
